RESPONSE TO ARGUMENTS
Applicant’s amendments overcome the 112 rejections.
The double patenting rejection is WITHDRAWN as the amendments are such that infringement on the patented claim no longer exists.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Harnik Shukla on 11/23/2021.

The application has been amended as follows: 

In claim 16, lines 1 and 2, after “determining whether air”, “or infusion fluid is disposed” has been deleted and is disposed in infusion fluid has been inserted therefore. 

In claim 16, line 13, after “determining whether air”, “or the infusion fluid is disposed” has been deleted and is disposed in the infusion fluid has been inserted therefore.

In claim 16, line 14, “ration” has been deleted and ratio has been inserted therefore. 

In claim 23, lines 1 and 2, after “determining whether air”, “or infusion fluid is disposed” has been deleted and is disposed in infusion fluid has been inserted therefore. 

In claim 23, line 12, after “determining whether air”, “or the infusion fluid is disposed” has been deleted and is disposed in the infusion fluid has been inserted therefore.

In claim 30, lines 1 and 2, after “determining whether air”, “or infusion fluid is disposed” has been deleted and is disposed in infusion fluid has been inserted therefore.

In claim 30, line 12, after “determining whether air”, “or the infusion fluid is disposed” has been deleted and is disposed in the infusion fluid has been inserted therefore.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the examiner did not find a teaching or suggestion for using a ratio of received first and second optical signals (which are different wavelengths) to determine whether air is disposed in the ratio of the signals. While other art was found which teaches using a ratio of two different wavelengths to determine red blood cell concentration in a line carrying blood (Gibbs – US 5,734,464), to apply the teaching to Jiang (and air detection) would be considered impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783